Opinión concurrente emitida por el
Juez Asociado Señor Ne-gron García,
a la cual se une el Juez Asociado Señor Ortiz.
Este recurso plantea la novel interrogante de si la de-claración jurada tomada por el Ministerio Fiscal en la etapa investigativa a una persona subsiguientemente acusada es admisible como prueba de defensa en el juicio cuando ésta, amparándose en su derecho constitucional, opta por no de-clarar.
Al atisbar la solución, hemos de tomar los principios ge-nerales que empapan las reglas del derecho probatorio, ins-piradas en la experiencia sobre la conducta humana, la ló-gica y, sobre todo, en el sentido común, partiendo del uni-verso mayor al de las circunstancias y contingencias particu-lares. A esos efectos recordamos, como fundamento de toda interpretación jurídica en un asunto criminal o civil, el con-sejo de Juan Vallet de Goytisolo sobre el lugar preponde-rante que ha de jugar el sentido común.
El sentido común muchas veces es una apreciación sintética, en cánones de justicia natural, de la misma naturaleza de las cosas, de la realidad vital. La interpretación que repugne a ese sentido común ha de ponernos en guardia contra ella. Generalmente será una mala aplicación del Derecho, proba-blemente una aplicación debida a un método equivocado. Aconsejamos revisar entonces todos los razonamientos, vol-verlos a repetir y volver a analizar. El Derecho no puede llevar a un resultado absurdo ni a un resultado injusto y debemos convencernos dé que cuando nos lleva a este resultado es por-que hemos seguido un camino equivocado, porque hemos errado en nuestros razonamientos.
*444Recordemos lo dicho por Biondi. El absurdo jurídico no es el absurdo lógico, es lo injusto. Por lo demás, creo que cuando un absurdo, una injusticia se da, el absurdo jurídico es ab-surdo lógico también, porque aún cuando sea perfectamente lógico en una lógica puramente formal, ha de ser ilógico para toda lógica humana, para una lógica jurídica. (Énfasis su-plido.) J. Vallet de Goytisolo, Panorama del Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1973, págs. 86-87.
Expongamos suscintamente el trasfondo fáctico y proce-sal atinente.
I

Trasfondo fáctico y procesal

El 5 de julio de 1989 Samuel Llinas Torres fue muerto a consecuencia de una herida de arma blanca. El suceso acae-ció en la residencia de Marisol Santiago Colón. Durante la etapa investigativa, el 19 de julio, ella compareció ante el Fiscal Manuel Núñez Corrada y —previas las advertencias legales, incluso sobre el derecho a permanecer en silencio— prestó una declaración jurada. Durante la misma estuvo acompañada por sus abogados, Julio Fontanet y Ángel Vital Vázquez. En síntesis, declaró haber sostenido serios inci-dentes con Llinas Torres desde antes del 5 de julio, hasta el punto que lo denunció. Relató que ese día Llinas Torres se personó a su residencia y, tras una grave discusión, él le “ca-lló [sic.] encima”, la abofeteó y la agredió con puños y pa-tadas. Ante esa agresión, temerosa por su vida y la de sus hijos, narró:
[C]uando me estaba parando, en el escurridor había un cuchi-llo y yo pensé en mis hijos y temía por mi vida, vi el cuchillo y lo agarré ya que el día antes él había cogido un martillo, en-tonces, cuando agarro el cuchillo tiro la mano hacia atrás de mí yo sé que se lo enteré (sic), pero no vi la parte en que se lo enteré (sic), seguí corriendo con el cuchillo en la mano y él seguía detrás de mí. Entonces yo miro para atrás y lo vi caer en el pasillo del piso 11.Declaración jurada, pág. 2.
*445El 19 de julio fue denunciada por los delitos de homicidio e infracción al Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414. Previa renuncia a su derecho a vista preli-minar, fue acusada en el Tribunal Superior, Sala de San Juan. El juicio comenzó a ventilarse ante Jurado presidido por el Hon. Juez Elpidio Batista Ortiz. El Ministerio Fiscal pre-sentó siete (7) testigos, incluyendo al Fiscal Investigador Núñez Corrada. Durante la etapa del desfile de prueba de la defensa ésta solicitó, en ausencia del Jurado, que se admi-tiera en evidencia la declaración jurada antes aludida. El Fiscal se opuso y adujo que dicha declaración era prueba de referencia, no sujeta a ninguna de las excepciones de la regla general de exclusión.
El ilustrado foro de instancia, tras analizar los argu-mentos de las partes, en elaborado dictamen aceptó su admi-sibilidad a base de las Reglas 64(B)(1), 64(B)(5) y 65(W) de Evidencia, 32 L.P.R.A. Ap. IV. En su abono, expuso los fun-damentos siguientes: que una vez la acusada Santiago Colón ejerció su derecho constitucional de no declarar, se convirtió en un testigo no disponible (Regla 64(A)(1) de Evidencia, 32 L.P.R.A. Ap. IV); que por ello no puede ser penalizada (United States v. Henry, 448 F. Supp. 819 (D. N.J. 1978)); que de la declaración jurada surgía que el Fiscal la contrainterrogó extensamente; que dicha declaración fue tomada a instancias del Fiscal y ella siguió sus instrucciones; que el Ministerio Fiscal conocía previamente su existencia y contenido, y sabía —o debió saber— la indisponibilidad de ella para optar al decidir no declarar (en cuanto a este extremo concluyó que, de este modo, se cumplió con el requisito de notificación pre-via a la parte adversa visualizado en la Regla 64(B)(5) de Evidencia, supra); que dicha declaración reunía suficientes garantías circunstanciales de confiabilidad, pues estaba co-rroborada en su totalidad por la prueba testifical y documen-tal presentada por el Ministerio Público durante el juicio; que fue tomada a instancias del Fiscal Investigador, quien *446para esa fecha ya había investigado el caso, entrevistado los testigos y visitado el lugar de los hechos, y que el día de los hechos el propio fiscal investigador envió a la señora Santiago “a que buscara ayuda en la Casa Julia de Burgos, [ijnstitución que se dedica a dar tratamiento y orientación a mujeres maltratadas”. Anejo IV pág. 13.
HH H-í

Consideraciones preliminares y ámbito adjudicativo

Nuestro derecho probatorio aspira al “descubrimiento de la verdad en todos los procedimientos judiciales”. Regla 2 de Evidencia, 32 L.P.R.A. Ap. IV. Sin embargo, la consecución de este fin básico no es atrecho fácil, sino camino lleno de obstáculos que en innumerables ocasiones nos conduce a si-tuaciones conflictivas en que determinada evidencia —aun cuando sea pertinente— es inadmisible en los tribunales. Ilustra clásicamente lo anterior, la norma general de exclu-sión sobre prueba de referencia, a saber, “una declaración aparte de la que hace el declarante al testificar en el juicio o vista, que se ofrece en evidencia para probar la verdad de lo aseverado”. Regla 60(C) de Evidencia, 32 L.P.R.A. Ap. IV. Véase, además, Regla 61 de Evidencia, 32 L.P.R.A. Ap. IV.
Su inadmisibilidad está atada a los riesgos inherentes re-lativos a cuatro (4) factores humanos: narración, percepción, recuerdo del acontecimiento y sinceridad del declarante. Pueblo v. García Reyes, 113 D.P.R. 843, 852-853 (1983). Claro está, no todo lo que un tercero manifiesta a un testigo es prueba de referencia inadmisible. Para que lo sea, “la ma-nifestación debe tener algún contenido que pueda ser cierto o falso, y que dicha manifestación, al ser trasmitida al tribunal por el testigo que la oyó, se produzca para probar que lo manifestado es cierto”. (Énfasis suplido.) Pueblo v. Rivera Burgos, 106 D.P.R. 528, 531 (1977). Véase E. Chiesa, Prác-tica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. 1, Cap. VIII, pág. 278.
*447En el caso ante nos, como veremos, se trata de declara-ciones de índole más bien exculpatorias que la defensa pre-tende utilizar como prueba sustantiva a pesar de que la acu-sada Santiago Colón no está dispuesta a declarar. De en-trada, debemos dejar sentado el carácter de prueba de refe-rencia de dicha declaración bajo la Regla 60 de Evidencia, 32 L.P.R.A. Ap. IV (Pueblo v. Rivera Burgos, supra) sujeta, claro está, a la Regla general de exclusión, 32 L.P.R.A. Ap. IV R- 61. Como, además, es una declaración prestada por una parte, según la Regla 62 de Evidencia, 32 L.P.R.A. Ap. IV no sería admisible por no ofrecerse en su contra, sino a su favor. Propiamente no es una “admisión” —Regla 62(A) de Evidencia, 32 L.P.R.A. Ap. IV— sino una declaración en be-neficio propio (self-serving hearsay) que no tiene cabida en la citada Regla 62. Por otro lado, según expondremos oportu-namente, su contenido tampoco satisface ninguna de las si-tuaciones visualizadas en la Regla 65 de Evidencia, 32 L.P.R.A. Ap. IV. Tampoco son aplicables las excepciones re-cogidas en los subincisos (2), (3) y (4) de la Regla 64(B) de Evidencia, 32 L.P.R.A. Ap. IV: peligro de muerte, contra in-terés, o sobre historial personal o familiar.
Reducido así inicialmente el universo adjudicativo, co-mencemos con las Reglas 63 y 64(B)(1) de Evidencia, 32 L.P.R.A. Ap. IV.
HH I — I

Inadmisibilidad bajo la Regla 6k(B)(l)

Según indicado, el tribunal de instancia admitió la decla-ración jurada al amparo, en primer lugar, de la Regla 64(B)(1) de Evidencia, supra, después de concluir que la acu-sada Santiago Colón era una “testigo no disponible”. Coinci-dimos en que, aunque sea una ficción o paradoja —ya que físicamente ella estaba presente en el tribunal— por opera-ción de la Regla 64(A)(1) de Evidencia, 32 L.P.R.A. Ap. IV e *448imperativo del derecho constitucional a no incriminarse (Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1), a todos los fines legales era una “testigo no disponible”. Esa cualidad no desaparece por su condición de “parte” en un proceso criminal.
La Regla 63 de Evidencia, supra, dispone: “Es admisible como excepción a la regla de prueba de referencia una decla-ración anterior de un testigo que está presente en el juicio o vista y sujeto a ser contrainterrogado en cuanto a la declara-ción anterior, siempre que dicha declaración fuere admisible de ser hecha por el declarante declarando como testigo.”
Más adelante, la Regla 64(B)(1) de Evidencia, supra, dis-pone:
(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referen-cia:
(1) Testimonio anterior: Un testimonio dado como tes-tigo en otra vista o una deposición tomada conforme a dere-cho del mismo u otro procedimiento, si es ofrecido contra una persona que en la ocasión en que se hizo la declaración ofreció la misma para su beneficio o tuvo la oportunidad de contrain-terrogar al declarante con un interés y motivo similar al que tiene en la vista. (Énfasis suplido y en el original.)
Al examinarlas conjuntamente advertimos la intrínseca relación entre ambas: se trata de categorías excluyentes. La Regla 63 de Evidencia, supra, se refiere al caso cuando el “declarante” —persona que hizo la declaración que consti-tuye prueba de referencia, Regla 60(B) de Evidencia, 32 L.P.R.A. Ap. IV— está dispuesto a testificar en el juicio y someterse al contrainterrogatorio de la parte adversa. Pueblo v. Esteves Rosado, 110 D.P.R. 334 (1980). Por su parte, la Regla 64(B)(1) de Evidencia, supra, supone, para su aplica-ción, justamente lo contrario: que el declarante no está dis-ponible para prestar testimonio y, por ende, someterse al contrainterrogatorio del adversario. Repetimos, en puridad, *449estamos ante unas categorías excluyentes. Sobre este ex-tremo debemos puntualizar la razón fundamental de la exclu-sión de prueba de referencia, a saber, que la parte adversa no ha tenido la oportunidad de contrainterrogar al declarante y explorar los peligros (de hearsay) inherentes a los factores antes mencionados. Pueblo v. García Reyes, supra.
Si la parte adversa tiene o ha tenido oportunidad de con-trainterrogar al declarante, se desvanece la razón de ser de la regla de exclusión de prueba de referencia y debe admi-tirse la declaración. Si está dispuesto a declarar en el juicio o vista, y a someterse al contrainterrogatorio de la parte adversa, entonces no hay menoscabo significativo al dere-cho de confrontación y la declaración se admite bajo la Re-gla 63 de Evidencia, supra, independientemente de su con-tenido, sifué oral o escrita, con o bajo su juramento, y con o sin contrainterrogatorio.(1)
En esta última situación el contrainterrogatorio se satis-face, no al momento de la declaración sino en el tribunal, por razón de que el declarante está dipuesto a testificar y a ser contrainterrogado por la parte adversa. En contraste, la Re-gla 64(B)(1) de Evidencia, supra, se activa una vez satisfecho el supuesto del apartado (A) de la Regla 64 del mismo cuerpo de reglas, 32 L.P.R.A. Ap. I\^ esto es, la no disponibilidad del declarante para testificar y someterse al contrainterrogato-rio de la parte adversa.
De lo hasta aquí expuesto aflora una importante conclu-sión: es el tipo de declaración lo que justifica la admisibili-dad bajo la Regla 61f, (B)(1) de Evidencia, supra. Sólo son admisibles aquellas declaraciones prestadas, sujetas a con-trainterrogatorio, en una deposición, un juicio o una vista anterior.
*450Conciente la sala de instancia de ello, en su resolución adujo:
De la lectura de la declaración jurada tomada por el fiscal surge que éste contrainterrogó extensamente a la acusada so-bre lo declarado por ésta y otros asuntos relacionados. Dicha declaración es una jurada y fue prestada, según la misma prueba de cargo, a instancia y solicitud del fiscal. La acusada siguió las instrucciones del fiscal. Dicha declaración fue to-mada en el Centro Metropolitano de Denuncias. Es una dispo-sición [sic.](2) tomada de acuerdo a derecho.
Erró en su análisis dicho foro. Nos parece claro, en primer lugar, y no obstante las características comunes que puedan existir entre ambas, que procesal y evidenciaría-mente una declaración jurada no es lo mismo que una de-posición. Como derivado de esta premisa, la declaración brindada por la acusada Santiago Colón es la clásica declara-ción jurada que toma el Ministerio Público durante el trá-mite investigativo de un caso. Al observar los análisis y los presupuestos que condujeron a la redacción y aprobación de las Reglas de Evidencia —en particular lo relativo a la Regla 64(B)(1), supra— notamos que la atención se concentró más en el aspecto del testimonio brindado en vista preliminar que en las deposiciones. Véase Primer examen de las Reglas de Evidencia de 1979: comentarios y recomendaciones, Se-cretariado de la Conferencia Judicial, Décimotercera Sesión Plenaría, diciembre de 1986.
Por tal motivo, y por su valor persuasivo, hemos de diri-gir nuestra atención al lenguaje contenido en la disposición evidenciaría equivalente en el ámbito federal, la Regla 804(b)(1), la cual dispone:
(b) Excepciones de prueba de referencia. Los casos si-guientes no están excluidos de la regla de prueba de referen-cia si el declarante no está disponible como testigo:
*451(1) Testimonio anterior. Testimonio dado como testigo en otra vista del mismo o de otro procedimiento, o en una de-posición tomada conforme a derecho en el curso del mismo o de otro procedimiento, si la parte contra la cual se ofrece en esta ocasión, o en una acción o procedimiento civil que sea predecesora en interés, tuvo oportunidad y hiotivo similar para descubrir el contenido del testimonio mediante examen directo, contrainterrogatorio o redirecto. (Traducción nues-tra.) 28 U.S.C. R. 804(b)(1).
Se observa, pues, que con ligeras variantes el texto de la Regla federal 804(b)(1), supra, es idéntico a nuestra Regla 64(B)(1) de Evidencia, supra, y limita su órbita de acción a aquellas circunstancias en que el testimonio se ha brindado en otra vista o en una deposición. En sus comentarios sobre la regla federal, Weinstein señala los atributos relacionados que justifican este enfoque —el testimonio es bajo jura-mento, se reduce a escrito en circunstancias que requieren gran cuidado y exactitud, y existe una adecuada oportunidad para contrainterrogar— los cuales distinguen tanto a la vista judicial como a la deposición de otros métodos o pro-cedimientos para obtener declaraciones. 4 Weinstein’s Evidence Sec. 804(b)(l)[01] (1989).
Respecto a la deposición y su entorno procesal, a renglón seguido dicha fuente expone:
La Regla 32(a)(3) de las Reglas federales de Procedimiento Civil y la Sección 3503 del Título Í8 del Código federal, unidos a la Regla 15 de las Reglas de Procedimiento Criminal, go-biernan el uso de deposiciones en casos civiles y criminales. Estos por si mismos crean una serie de excepciones a la regla de prueba de referencia en el caso de deponentes que no estén disponibles, la cual se continúa en la Regla 802. Tal como fuera promulgada por el Tribunal Supremo, la Regla 804(b)(1) puede aplicarse a deposiciones sólo en la medida en que sean ofrecidas en un procedimiento distinto del que se hayan to-mado. El Congreso extendió la regla también a deposiciones tomadas dentro del mismo procedimiento. (Énfasis suplido y traducción nuestra.) Weinstein’s, supra, pág. 804-7Í.
*452Evidentemente, la formalidad y certeza que rodea a ambos tipos de procedimientos —vista judicial y deposi-ción— inciden decisivamente en permitir los testimonios allí brindados como excepciones a la regla general de exclu-sión de prueba de referencia cuando el declarante adviene testigo no disponible en el procedimiento subsiguiente.
Si el testimonio previo es ofrecido bajo la excepción a la prueba de referencia de testimonio anterior, entonces es ofre-cido como un sustituto al testimonio dado por la persona en corte abierta; y la política favorecedora de la presencia personal requiere que la no disponibilidad del testigo sea demos-trada antes de que se acepte este sustituto. (Énfasis suplido y traducción nuestra.) E.W. Cleary, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, T. 10, Cap. £5, Sec. 256, pág, 762.
Ese respaldo judicial al uso de deposiciones —como ex-cepción a la regla general de exclusión de prueba de referen-cia— ha permitido la presentación de este tipo de evidencia en casos criminales aun cuando se originaron en pleitos ci-viles anteriores. United States v. Vecchiarello, 569 F.2d 656, 664 (Cir. D.C. 1977); United States v. Maturo, 536 F.2d 427, 429 (Cir. D.C. 1976).
Nuestra actual Regla 64(B)(1) de Evidencia, supra, es un amplio recipiente que recoge los conceptos y las experiencias acumuladas por su homónima en la esfera federal. Aquí hemos reconocido, igualmente, que una deposición tomada a un declarante que luego adviene no disponible es admisible como prueba sustantiva. Pueblo v. Ríos Nogueras, 111 D.P.R. 647, 653-654 (1981); Pueblo v. Ruiz Lebrón, 111 D.P.R. 435, 439-440 (1981); Chiesa, op. cit., pág. 349. Y más reciente, en 1983, la Asamblea Legislativa modificó la Regla 94 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, a los fines de extender y permitirle al Ministerio Público, después de haberse presentado la denuncia o acusación, el derecho a to-mar deposiciones de testigos con el propósito de preservar *453un testimonio. Esta regla dispone que la deposición proce-derá previa autorización del tribunal tan sólo “[p]or circuns-tancias excepcionales y en interés de la justicia”, y podrá usarse como evidencia sustantiva en el juicio cuando el tes-tigo deponente no esté disponible para declarar.
Ante estos antecedentes, ciertamente la declaración to-mada en fiscalía, aun bajo juramento, no es el tipo de decla-ración vislumbrado en la Regla 64(B)(1) de Evidencia, supra, y su concordante federal, Regla 804(b)(1), supra. El argu-mento fundado en que debido a que füe el Fiscal quien la tomó y pudo hacer preguntas a sú antojo —y ásí cuestionar, aclarar o cualificar las respuestas— satisface los requisitos de la Regla 64(B)(1) de Evidencia, supra, es más aparente que real. Expliquémonos.
Primero, una persona acusada, lo mismo en calidad de sospechoso o arrestado, tiene el derecho absoluto á no decla-rar y guardar silencio cuando es interrogada por el Estado. Pero en la etapa investigativa, fuera del tribunal, está irres-trictivamente en libertad de dar la versión favorable que la plazca de los hechos - — incluso una acomodaticia— y simul-táneamente, ante preguntas difíciles o incriminatorias, in-vocar el privilegio contra la autoincriminación. Sin embargo, una vez denunciada o acusada, si en la vista o en el juicio renuncia a su derecho a no declarar y opta por testifi-car para dar una versión exculpatoria, renuncia a ese privi-legio y está obligada en el contrainterrogatorio del Fiscal a contestar cualesquiera preguntas pertinentes relacionadas con las materias cubiertas en su examen directo. A fin de cuentas, “un acusado renuncia a su derecho a no incrimi-narse cuando presta testimonio a su favor y está sujeto a las mismas reglas que cualquier testigo .. Pueblo v. Álvarez Rosario, 108 D.P.R. 112, 118 (1978).
Segundo, en sus correctas coordenadas (las reglas de evi-dencia y su conexión con el ámbito del derecho constitucional a no incriminarse), y como norma general, todo acusado que *454se sienta a declarar renuncia a ese privilegio, al menos con referencia a los asuntos sobre los que declaró en el examen directo y a aquellos relacionados con materia pertinente so-bre los hechos que se le imputan, aunque no hubieran sido objeto del directo. No obstante, no renuncia a preguntas que sólo afectan credibilidad, como lo serían aquellas sobre de-litos anteriores, actos específicos de mendacidad y otros. A modo de ejemplo, si un acusado opta por declarar y da una versión exculpatoria de los hechos, y en el contrainterroga-torio el Fiscal le pregunta, por ejemplo, si hizo falsas decla-raciones en su anterior planilla de contribución sobre in-gresos —medio legítimo de impugnación según la Regla 45(1)(B) de Evidencia, 32 L.P.R.A. Ap. IV— puede invocar el privilegio contra su autoincriminación en virtud de lo dis-puesto en la Regla 44(C) de Evidencia, 32 L.P.R.A. Ap. IV: “Un testigo no renuncia al privilegio contra la autoincrimina-ción cuando es examinado en torno a materia que afecta úni-camente a cuestiones de credibilidad.”(3)
Según los principios que rigen la admisión de prueba de referencia, el contrainterrogatorio a que es sometido un acu-sado cuando declara en el tribunal no es equivalente ni igual a la situación que configura una declaración jurada tomada ante el Fiscal. Es irreconciliable con la búsqueda de la ver-*455dad —premisa mayor que apuntala todo nuestro derecho probatorio— que un sospechoso, arrestado o acusado pueda brindar toda posible versión exculpatoria mientras se am-para en el privilegio contra la autoincriminación ante pre-guntas comprometedoras o incómodas, y que concluyamos que tales declaraciones son admisibles como prueba de refe-rencia en el juicio a pesar de que se niegue a declarar. Por otro lado, es totalmente compatible el interés de buscar la verdad y la defensa de los derechos de un acusado con el de exigirle (cuando pretende usar a su favor prueba de referen-cia consistente de sus declaraciones extrajudiciales, que no son admisibles bajo las Reglas 64(B)(2) a (4) ni bajo la Regla 65 de Evidencia, 32 L.P.R.A. Ap. IV) que se someta al rigor del contrainterrogatorio en el juicio.
Finalmente, debemos recordar que no importa cuán vo-luntarias y confiables puedan resultar ciertas declaraciones de un acusado en la etapa investigativa, el Fiscal no puede utilizarlas como admisiones sin antes satisfacer los requeri-mientos del privilegio contra la autoincriminación, según Miranda v. Arizona, 384 U.S. 436 (1966), e incorporados en nuestra jurisdicción en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), y su progenie. En otras palabras, el Ministerio Público no puede contar con las declaraciones de un acusado, salvo que éste renuncie a los beneficios del ex-pandido derecho contra la autoincriminación. No puede ser obligado a declarar ni en la etapa investigativa ni en el juicio. Si aún así se le permitiera utilizar como prueba sus declara-ciones extrajudiciales en beneficio propio —sin tener que so-meterse al contrainterrogatorio del Fiscal en el tribunal— se rompería el balance establecido jurisprudencialmente del privilegio contra la autoincriminación. (4)
*456En resumen, resolvemos que la declaración jurada pres-tada por la acusada Santiago Colón al Fiscal durante la etapa investigativa no es susceptible de sér admitida bajo la Regla 64(B)(1) de Evidencia, supra. La Asamblea Legislativa de-terminó que no existía razón para incluir este tipo de decla-ración por no contar con las garantías de formalidad y cer-teza inherentes a las vistas judiciales y a las tomas de deposi-ción. Eí que en el caso de autos el Fiscal le formulara varias preguntas después de ella haber narrado los hechos que pre-suntamente motivaron la muerte de Llinas Torres, no le otorga el grado de formalidad de una deposición conforme la citada Regla 94 de Procedimiento Criminal.
IV

Inaplicdbilidad de las Reglas 64(B)(5) y 65(W)

En su dictamen, el foro de instancia concluyó que “aún asumiendo para beneficio de discusión que no fuera admisi-ble [la declaración jurada] por la Regla 64(B)(1), sí lo sería por la Regla 64(B)(5) y/o por la Regla 65(W) de las de Evi-dencia de Puerto Rico (1979)”.(5) Anejo IV pág. 4. Nueva-mente incidió.
La Regla 64(B)(5) de Evidencia, supra, reconoce, ante una situación de testigo no disponible, la admisibilidad de:
Una declaración con suficiente garantía circunstancial de con-fiabilidad si se determinare que:
(i) tiene mayor valor probatorio, en relación al punto para lo que se ofrece, que cualquier otra evidencia que el pro-ponente pudiera conseguir mediando esfuerzo razonable y
*457(ii) el proponente notificó a la parte contra quien la ofrece, con razonable anterioridad, su intención de ofrecer en evidencia tal declaración informándole sobre los particulares de ésta, incluyendo nombre y dirección del declarante.
Este texto es básicamente idéntico al de la Regla 804(b)(5) de Evidencia federal, 28 U.S.C. Al aprobarla, el Congreso hizo claro que su aplicación se limitaría a “muy raras y excepcionales situaciones”. T. González, Excepciones residuales de las reglas de prueba de referencia, LVI (Núm. 4) Rev. Jur. U.P.R. 611, 614 (1987). Su propósito fue atender situaciones no previstas por el ordenamiento evidenciario pero que por sí mismas poseyeran suficientes indicios de confiabilidad como para ameritar su admisión por el tribunal. Chiesa, op. cit, pág. 361; Cleary, op. cit, T. 10, Cap. 33, See. 324.1, pág. 907. La admisibilidad de evidencia bajo esta regla requiere del proponente el estricto cumplimiento de tres (3) requisitos, a saber: (1) que la declaración posea garantías suficientes a las de las excepciones ya reconocidas; (2) que la misma posea un valor probatorio superior —en lo que al punto por el cual se ofrece respecta— que cualquier otra evi-dencia que el proponente razonablemente pueda ofrecer, y (3) que éste notifique con razonable antelación a la parte contra la cual se ha de ofrecer, incluyendo las particularidades de la misma. Chiesa, op, cit, pág. 361; González, supra, pág. 621; Clearly, op. cit, Sec. 324.1, págs. 908-909.
El concepto de “situaciones no previstas” por el legisla-dor se circunscribe a situaciones especiales análogas a las que aparecen en los incisos (1), (2), (3) y (4) de la Regla 64(B) de Evidencia, supra (testimonio anterior; declaraciones en peligro de muerte; declaraciones contra interés, y declara-ciones sobre historial personal o familiar). Éstas, por propia naturaleza, poseen atributos o garantías de confiabilidad que parten del conocimiento y de la experiencia sobre la con-ducta humana o de las circunstancias particulares en que tie-nen lugar. Una declaración jurada necesariamente no goza *458de estos atributos. En primer lugar, el que sea jurada no sig-nifica que deje de ser prueba de referencia. Chiesa, op. cit., pág. 283. En segundo lugar, la toma de una declaración ju-rada es un asunto tan común y rutinario que difícilmente puede estar comprendida dentro de una “situación no pro-vista”, a tono con aquellos asuntos tipificados en las reglas. Por ende, si la Asamblea Legislativa hubiera interesado in-cluir, dada su alta previsibilidad, las situaciones en que se produce una declaración jurada por el Ministerio Fiscal en un procedimiento ex parte, es de suponer que le hubiese con-cedido un sitial expreso junto a las demás instancias vislum-bradas en la Regla 64(B) de Evidencia, supra. Troadio Gon-zález arriba a esta misma conclusión al expresar lo siguiente:
Es [pertinente], además, señalar lo dicho por el prófesor Ernesto L. Chiesa en su Práctica Procesal Puertorriqueña en el sentido de que si el Tribunal Supremo o la legislatura hubie-ran querido la admisibilidad de declaraciones juradas ante el fiscal prestadas por un testigo no disponible, lo habrían esta-blecido así en un apartado separado en la regla. No se puede argüir que se trata de una declaración no susceptible de ser anticipada por el legislador, porque la misma es ordinaria, muy bien conocida por los legisladores. Por tanto, no existía excusa para no haberla incluido expresamente si ese hubiera sido el deseo del legislador o del Supremo, lo que la descuali-fica para la R-65(B)(5). (Escolios omitidos.) González, supra, pág. 617.
Y Pueblo v. Hernández Osorio, 112 D.P.R. 182, 202 (1982) —opinión concurrente— citada con aprobación posterior-mente en Pueblo v. De Jesús Ayuso, 119 D.P.R. 21 (1987), explica así el alcance de estas cláusulas:
No creemos que la rutinaria declaración jurada que prestan los testigos de cargo a los fiscales investigadores sea la evi-dencia visualizada en la Regla 64(B)(5). Esta regla se refiere a situaciones no contempladas por él legislador. No podemos atribuirle a este Tribunal Supremo, como tampoco a la Asam-blea Legislativa —al elaborar las reglas de evidencia— deseo-*459nocimiento de la práctica habitual de los representantes del Ministerio Fiscal de tomar declaraciones juradas a testigos en la etapa investigativa de un crimen. Se trata de una rutina tan básica que difícilmente podríamos sostener que no fuera susceptible de ser contemplada o visualizada y, por ende, in-cluida expresamente en el inventario de las excepciones. (Én-fasis suplido.)
En tercer lugar, en buena lógica no puede seriamente sostenerse que una declaración exculpatoria de un acusado —con el beneficio del privilegio contra la autoincriminación para no contestar ninguna pregunta perjudicial— intrínse-camente tiene mayor valor probatorio que cualquiera otra disponible para la defensa sin que tenga garantías circuns-tanciales de confiabilidad similares a las que sirven de fun-damento a las excepciones expresamente reconocidas en la regla.
Es correcto que “en algunas situaciones excepcionales, una declaración anterior prestada durante la etapa investi-gativa por un testigo no disponible el día del juicio es admisi-ble bajo la Regla 64(B)(5) de Evidencia si existen suficientes garantías circunstanciales de su confiabilidad, aunque no hu-biera habido oportunidad de contrainterrogarlo”. (Énfasis suplido.) Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 264 (1983). Aparte de que ya señalamos que una declaración ju-rada no es por sí sola acreedora de la cláusula residual, en la de autos notamos que, excepto por algunas preguntas formu-ladas al final por el Fiscal, la misma constituye una narración hecha por la acusada Santiago Colón de los eventos supues-tamente acaecidos que culminaron con la muerte de Llinas Torres en un acto que, según su versión, parece más bien un caso fortuito (“cuando agarro el cuchillo tiro la mano hacia atrás de mí yo sé que se lo enter[r]é, pero no vi la parte en que se lo enter[r]é”, Anexo III, pág. 6) o, a lo sumo, un acto en defensa propia (“cuando me estaba parando, en el escurri-dor había un cuchillo y yo pensé en mis hijos y temía por mi *460vida”, Anexo III, pág. 6). De las citadas expresiones y del cuerpo de la declaración en general se aprecia un curso justi-ficativo que tiende a colocar la misma en el ámbito de las declaraciones en beneficio propio (self-serving declarations), lo cuál por sí sólo justificaría su exclusión. Pueblo v. Tirado de Santos, 91 D.P.R. 210, 214 (1964), jurisprudencia y autoridades allí citadas; Pueblo v. Andrades González, 83 D.P.R. 849, 854-855 (1961).(6)
Adicionalmente, cabe notar que la Regla 64(B)(5) de Evi-dencia, supra, o cláusula residual, debe verse en conjunto con la Regla 19 de Evidencia, 32 L.P.R.A. Ap. X\((7) a los fines de determinar si procede su exclusión, no obstante su valor probatorio, a causa de su efecto perjudicial superior en el procedimiento. González, supra, pág. 623. Al comentar so-bre la interacción de ambas reglas equivalentes en el ámbito federal (Reglas 804(b)(5) y 403), Weinstein’s, supra, en la pág. 804-187 nos orienta así:
La Regla 804(b)(5), al igual que la Regla 803 (24) está sujeta a lo dispuesto en la Regla 403. Aun cuando estén presentes las garantías circunstanciales de confiabilidad y el excluir la de-claración puede resultar en que se carezca de evidencia perti-nente sobre el punto, la Regla 403 requiere la exclusión de la misma si el valor probatorio de la declaración es opacado sus-tancialmente por los peligros de prejuicio y confusión. Por su-puesto, mientras mayor sea la necesidad y más confiable sea la evidencia, mayor será el valor probatorio de la prueba de refe-*461renda. Del mismo modo, el prejuicio y la confusión deben ser sustanciales para que amerite la exclusión. (Traducción nues-tra.)
Es evidente, pues, que para invocar con éxito la Regla 64(B)(5) de Evidencia, supra, no basta determinar la mayor o menor pertinencia y confiabilidad de una declaración que se pretende introducir como evidencia, sino que es menester una determinación en torno al perjuicio potencial que su ad-misión conllevaría.
V

Inadmisibilidad bajo Regla 6Jp (B)(3): Contra interés penal

Lo anterior se entrelaza para fines de evaluar, finalmente, la contención levantada ante nos por la acusada Santiago Co-lón de que su declaración jurada podría ser admisible como una contra su interés penal. La Regla 64(B)(3) de Evidencia, supra, define así esta excepción:
Una declaración que al momento de ser hecha era tan contra-ria al interés pecuniario o propietario del declarante o le so-metía al riesgo de responsabilidad civil o criminal, o tendía de tal modo a desvirtuar una reclamación suya contra otro, o creaba tal riesgo de convertirlo en objeto de odio, ridículo o desgracia social en la comunidad, que un hombre razonable en su situación no hubiera hecho la declaración a menos que la creyera cierta. (Énfasis suplido.)
Según el Art. 397 de la antigua Ley de Evidencia, 32 L.P.R.A. ant. see. 1678, sólo era admisible una declaración contra el interés pecuniario o propio del declarante, y sólo cuando éste había muerto. Castro v. Hettinger & Co., 79 D.P.R. 884, 887 esc. 3 (1957); Acosta v. Crespo, 70 D.P.R. 237, 252-254 (1949). Como resultado del proceso evolutivo de nuestro derecho probatorio, la norma sobre declaración contra interés —uniéndose así a la mayoría de otras jurisdic-ciones— ensanchó su ámbito e incluyó el interés social y pe*462nal, a la par que abrió las puertas a su aceptación en la situa-ción en que el declarante advenga testigo no disponible. La garantía de confiabilidad radica, por supuesto, en que de or-dinario nadie hace una declaración que le sujete a algún tipo de perjuicio, a menos que tal aseveración sea cierta. Pueblo v. Mendoza Lozada, 120 D.P.R. 815 (1988); Clearly, op. cit, Sec. 279, pág. 825. Por consiguiente, y en términos gene-rales, la declaración de un testigo no disponible, que al mo-mento de hacerla le sujete a riesgo de responder penal-mente, podrá ser admisible bajo la Regla 64(B)(3) de Eviden-cia, supra. Pueblo v. Mangual Hernández, 111 D.P.R. 136, 144 (1981).
Discrepamos de la contención levantada por la acusada Santiago Colón de que su declaración ante el Fiscal sea ad-misible por ser contra su interés penal. La ..experiencia in-dica que las aseveraciones no suelen acontecer en un estado de pureza, conteniendo elementos disímiles y en ocasiones contradictorios. Las declaraciones contra el interés penal no son una excepción toda vez que pueden contener elementos tanto desfavorables como favorables al declarante, siendo determinante poder decidir cuál de estos dos (2) tipos de ele-mentos predomina. Pueblo v. Mendoza Lozada, supra; E.M. Morgant, Declarations Against Interest, 5 Vand. L. Rev. 451,471 (1952). El ejemplo más comentado es aquél en el que el declarante admite la comisión de un delito menor a los efectos de evitar el castigo por uno mayor. En tales circuns-tancias, será menester examinar si el elemento exculpatorio o encubridor predomina o permea la declaración en general de tal forma que amerite su rechazo como evidencia admisi-ble. Chiesa, op. cit., pág. 357; Notas, Declaration Against Penal Interest: Standards of Admissibility Under Emerging Mayority Rule, 56 B.U.L. Rev. 148, 169 (1976); United States v. Williams, 738 F.2d 172, 178 (7mo Cir. 1984); United States v. Evans, 635 F.2d 1124, 1125-1126 (4to Cir. 1980), *463cert. denegado 452 U.S. 943 (1981); State v. Hansen, 312 N.W.2d 96, 101 (Minn. 1981).
Atisbado el panorama jurídico y examinada en su justa perspectiva la declaración jurada que nos ocupa, podemos igualmente descartar —como lo hizo el foro de instancia— su admisibilidad bajo la excepción de declaración contra interés penal. Como antes indicáramos, de su faz la misma posee elementos que tienden, más bien, no tan sólo a inculparla por un delito menor (homicidio) en contraste con aquél por el cual hubiera podido responder (asesinato), sino que además levanta eximentes de responsabilidad penal (legítima de-fensa; caso fortuito), los cuales le colocan en el umbral de las expresiones en beneficio propio sobre los elementos que le sujetan a responsabilidad penal. Ello es indicativo y reflejo de su actitud mental al prestar su declaración.
En estricta lógica, en casos de declaraciones contra interés al igual que con otras excepciones, la atención debe centrali-zarse en el estado mental del declarante ante las circunstan-cias que supuestamente le instan a decir la verdad y, por ende, el estándar del hombre razonable sería irrelevante. Por su-puesto, este no es el caso: el estándar normal es aquel exis-tente en la Regla 804(b)(3); “un hombre razonable no hubiese hecho la declaración a menos que creyera que era cierta”. Dificultades para demostrarlo, las probabilidades e indisponibi-lidad del declarante son factores que favorecen el estándar aceptado. Sin embargo, apenas puede dudarse que las decla-raciones de un declarante que revelen ostensiblemente su es-tado mental pueden recibirse y en un caso apropiado, preva-lecer.
A menudo se establece que la excepción requiere establecer que no existe razón para mentir. Esto es demasiado abarca-dor, y la limitación puede probablemente entenderse mejor, meramente como una cualificación de que aun cuando, de un lado una declaración pueda ser contra interés, si aparece que el declarante tuvo algún motivo, bien sea en interés propio o por algún otro motivo que lo mueva a falsear los hechos, debe excluirse la declaración. (Traducción nuestra, énfasis suplido *464y escolios omitidos.) Cleary, op. at, T. 10, Cap. 27, Sec. 279(d), pág. 827.
< H-í

Aspecto constitucional

La declaración jurada de la acusada Santiago Colón no es admisible bajo ninguna de las excepciones discutidas a la re-gla general de exclusión de prueba de referencia. En las cir-cunstancias presentes, el único camino que hace viable su admisibilidad es el trazado en la Regla 63 de Evidencia, supra. Ello, naturalmente, conlleva una renuncia a su derecho a no incriminarse y que declare en el juicio. Pueblo v. De Jesús Ayuso, supra; Pueblo v. Esteves Rosado, supra, págs. 337-338; Pueblo v. Hernández Osorio, supra, pág. 193. Esa alternativa, sin embargo, no puede entenderse como un menoscabo o perjuicio a su derecho constitucional de no de-clarar.
Bajo las cláusulas del debido proceso de ley y de compa-recencia compulsoria de testigos, un acusado tiene derecho a declarar como testigo en su propia defensa sin que se le im-pongan limitaciones irrazonables a su testimonio en el tribunal. Rock v. Arkansas, 483 U.S. 44 (1987). En su correcta dimensión, se trata justamente de que el acusado no sólo tiene derecho constitucional a mantener silencio sino tam-bién a declarar por propia voluntad. Pero es patentemente erróneo invocar el derecho a declarar para fundamentar la admisión de prueba de referencia cuando el acusado preci-samente tiene la oportunidad y el derecho de declarar.
Sostener el criterio del ilustrado foro de instancia conlle-varía que el Estado debe sufrir una consecuencia adicional e irrazonable por el ejercicio del derecho del acusado a no de-clarar. Este podría presentar libremente cualquier declara-ción de referencia que hubiera hecho a su favor antes del juicio sin que el Fiscal tuviera oportunidad alguna en el tri*465bunal de contrainterrogarlo sin el escudo de autoincrimina-ción, escudo que ya lo protegió en la oficina de ese funciona-rio.
El dictamen de instancia es jurídicamente erróneo y re-presenta un desbalance irrazonable e inaceptable en la bús-queda de la verdad en los procedimientos judiciales. En modo alguno enerva la defensa de derechos constitucionales de la acusada. No puede prevalecer.
—O—

(1) En Pueblo v. Esteves Rosado, 110 D.P.R. 334 (1980), reconocimos las dife-rencias entre nuestra liberal Regla 63 de Evidencia, 32 L.P.R.A. Ap. I\( y la concordante federal, 28 U.S.C. R. 801(d)(1).


(2) Suponemos que la palabra correcta es deposición.


(3) Igual enfoque prevalece en virtud de la Regla federal 608, in fine, con la variante de que incluye expresamente al acusado. “El testimonio brindado, bien sea por el acusado o por cualquier testigo, no opera como una renuncia al privile-gio de éstos a la no autoincriminación cuando se les examina respecto a materias relacionadas exclusivamente con su credibilidad.” (Traducción nuestra.) 28 U.S.C. R. 608.
Cuando el contrainterrogatorio se refiera a asuntos que van más allá de la credibilidad, esto es, que se refiera a los hechos imputados, el acusado está obli-gado a responder, so pena de que se elimine lo que declaró en el examen directo. Véanse: 3 Weinstein’s Evidence Sec. 608[07] (1987); 3 Louisell and Muller, Federal Evidence Sec. 310; Brown v. United States, 356 U.S. 148 (1958); Tucker v. United States, 5 F.2d 818 (8vo Cir. 1925); United States v. Hearst, 563 F.2d 1331 (9no Cir. 1977); United States v. Beechum, 582 F.2d 899 (5to Cir. 1978); Rogers v. United States, 340 U.S. 367 (1951).


(4) En Moran v. Burbine, 475 U.S. 412, 426 (1986), el más alto foro federal expuso: “interpretar a Miranda de forma que requiera a la policía en cada oca-*456sión informar al sospechoso de los esfuerzos de localizarlo de un abogado provo-caría un cambio sustancial y, creemos inapropiado en el delicado balance alcanzado en esa decisión.” (Traducción nuestra.)


(5) Si bien las Reglas 64(B)(5) y 65(W) de Evidencia, 32 L.P.R.A. Ap. iy son de idéntico lenguaje, nos abstendremos de hacer ulterior alusión a esta última toda vez que sólo entra en operación en situaciones en que el testigo está disponi-ble para declarar.


(6) Téngase en cuenta, además, que “[n]o se trataba de manifestaciones es-pontáneas y contemporáneas con la ocurrencia deí suceso”. Pueblo v. López Ramos, 96 D.P.R. 699; 703 (1968).


(7) “Evidencia pertinente puede ser excluida cuando su valor probatorio es de poca significación en relación a cualesquiera de estos factores:
“(a) Peligro de causar perjuicio indebido
“(b) probabilidad de confusión
“(c) desorientación deí jurado
“(d) dilación de los procedimientos
“(e) innecesaria presentación de prueba acumulativa.” 32 L.P.R.A. Ap. IV R. 19.